Citation Nr: 1520725	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-26 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for headaches, to include as secondary to service-connected seizure disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, as secondary to service-connected seizure disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1970 to December 1972. 

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In the May 2011 rating Decision, the RO denied the Veteran's petitions for entitlement to service connection for headaches and for depression. The Veteran submitted a notice of disagreement in June 2011, a statement of the case was issued in August 2013, and a VA Form 9 was received in September 2013.

The Veteran was scheduled to present testimony at a live videoconference Board Hearing. However, the Veteran cancelled the hearing in September 2013. As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn. See 38 C.F.R. § 20.702 (2014).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the Veteran in a July 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) See July 2010 Form 21-4138. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).





FINDINGS OF FACT

1. The Veteran's headaches are not causally or etiologically due to service, and are not proximately due to or aggravated by the service-connected seizure disability.

2. The Veteran's acquired psychiatric disorder, is not causally or etiologically due to service, and is not proximately due to or aggravated by the service-connected seizure disability.
CONCLUSIONS OF LAW

1. Service connection for headaches is not established. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2014).

2. Service connection for an acquired psychiatric disorder, to include major depressive disorder, is not established. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304(f) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013). Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2010 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter. The letter informed him of what evidence was required to substantiate his claims (both for headaches, depression and for service connection and secondary service connection in general) and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in October 2010, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits. The regional office successfully completed the notice requirements with respect to the issues on appeal. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran was afforded multiple VA examinations in January and February 2013, with addendum opinions provided in April, May and July 2013. The regional office has obtained service treatment records (STR), post-service VA and private treatment records, and VA medical opinions and examinations pertinent to the issues on appeal. VBMS and Virtual VA records have been reviewed. Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.
The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Entitlement to Service Connection 

The Veteran has claimed service connection for headaches and depression, to include as secondary to a service-connected seizure disability. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service-connection on a secondary basis requires evidence sufficient to show that: (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the nexus between depression, headaches and a seizure disorder, fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Therefore, medical evidence will be required to address the question of whether the Veteran's service-connected seizure disorder caused or aggravated his headaches and depression.

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).




A. Headaches

The Board finds that the July 2013 VA examination and private medical records document the Veteran having a current diagnosis of headaches. As such, the first element of Shedden, a current disability, has been satisfied. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

The Veteran initially asserted that he has headaches secondary to his service-connected seizure disability, contending that his headaches began after his 1974 grand mal seizure. See June 2011 Form 21-4138 ("claim for a seizure condition due to an inservice head injury, and the secondary headaches and depression I relate to that injury"); see also September 2010 Form 21-0820 ("These disabilities [headaches, depression] should be considered as secondary to the claimed disability. They are experienced since the claimed disability occurred.") Following the VA's December 2012 concession of an in-service tank hatch incident, the Veteran asserted that his headaches are directly related to his in service accident. See September 2013 Form 9 ("the headaches are caused from the in-service head injury.")

Unfortunately, the Board finds that the second Shedden element, has not been met. As stated above, the VA has conceded that the Veteran was struck in the head by a tank hatch cover in November 1972. See December 2012 VA Form 21-6789. However, the Board observes that the Veteran's STRs show no complaints, treatment, or diagnosis of headaches before or after the hatch incident, but for a January 1971 throat infection that resulted in "chills, fever, S.T., cough headache." See January 1971 Chronological Record of Medical Care. The Veteran's discharge examination from active duty service in November 1972 did not identify headaches, and the Veteran indicated that he was "in good health." See November 1972 Report of Medical Examination. 

Post-service records were reviewed. The first incident of a headache is reported in a June 1974 consultation report following the Veteran's stroke. The next documented occurrence was in 1998, when the Veteran was diagnosed with acoustic neuroma. See February 2013 VA Examination. Thereafter, the Veteran reported headaches in  2002, 2005, 2006, 2007, 2008, and 2010, but was never diagnosed with a headache condition. Id. 

The Veteran was afforded a VA examination in January 2013. The Veteran's tank hatch accident during service was noted. Id. The VA examiner reviewed the claims file and noted the absence of headache problems at the Veteran's discharge physical, and that the military service records reflected a single instance of a headache in conjunction with a respiratory viral syndrome. See May 2013 VA Examination. 
	
The VA examiner opined that the type of headache which would result from the Veteran's in-service injury would be related to posttraumatic headache syndrome or post concussive syndrome headache condition. Id. However, a medical literature review of "Up to Date Medicine" indicated that the Veteran's headache history does not conform to the International Headache Society's definitions for posttraumatic headache syndrome or post concussive syndrome headache condition. Id. 

In light of the above, the VA examiner concluded that it was less likely as not that the Veteran's current headache diagnosis was related to his in-service injury of a tank hatch falling on his head. Specifically, the VA examiner opined that his conclusion was due to the lack of documentation of headaches during military service, and that the Veteran's headache history did not begin until after his 1974 seizure. Id.

The Board considers the opinion of the July 2013 examiner to be highly probative as to the issue of etiology/nexus as it was rendered after a thorough review of the Veteran's claims file and his medical history, and is consistent with other evidence of record, including STRs and post-service treatment records. It also contains a well-supported rationale. See, e.g., Prejean v. West, 13 Vet. App. 444 (2000). There are no probative medical opinions of record to the contrary. Therefore, the Board finds that the third Shedden element, a causal nexus, has not been met.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a headache disorder, on a direct basis.

With regard to secondary service-connection, the Board finds that the competent medical evidence of record weighs against the finding of a link between the Veteran's currently diagnosed headache disorder and his service-connected seizure disability. The January 2013 VA examiner diagnosed the Veteran with headaches and opined that the seizure disorder did not cause or permanently aggravate the headaches beyond their natural progression. The VA examiner acknowledged that relationships between headaches and seizure disorders do exist, but that the Veteran's headache history does not conform to the standards exhibited by medical literature. Id. Specifically, the VA examiner noted that headaches relative to a seizure occur "just before, during, or after the seizure," not in isolation as the Veteran's history displays. Id. These VA medical opinions include well-reasoned rationale supporting the conclusions; thus, they are afforded significant probative value. See Nieves-Rodriguez, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the Veteran's belief that his headaches are related to his service-connected seizure disability. However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the etiology of his headaches. See Kahana, 24 Vet. App. at 435. Therefore, the Veteran's claim fails on a secondary basis as there is no evidence that the Veteran's headaches are proximately due to or aggravated by his seizure disorder.

In sum, the Veteran's service treatment records do not reflect any complaints, treatment or diagnosis of headaches, the Veteran was not diagnosed with headaches until approximately two years after his separation from active duty service, the January 2013 VA examiner opined that the Veteran's headache history is isolated from the seizure disability, thus there is no basis for finding his headaches were caused or aggravated by his service-connected seizure disability. Therefore, based on the lack of probative evidence of an association between the Veteran's headache disorder and his military service, including his service-connected seizure disability, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection headaches. See 38 C.F.R. § 3.310. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the benefit sought on appeal is accordingly denied. 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B. Depression

The Board finds that the February 2013 VA examination and December 2010 Psych Recovery, Inc. correspondence document the Veteran having a current diagnosis of depression NOS. As such, the first element of Shedden, a current diagnosis, has been met. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

The Veteran has asserted that he has depression as secondary to his service-connected seizure disability. See June 2011 Form 21-4138 ("claim for a seizure condition due to an inservice head injury, and the secondary headaches and depression I relate to that injury"); see also September 2010 Form 21-0820 ("These disabilities [headaches, depression] should be considered as secondary to the claimed disability. They are experienced since the claimed disability occurred.") 

Importantly, the Board notes that the Veteran's STRs show no complaints, treatment, or diagnosis of depression NOS, or any acquired psychiatric disorder. The Veteran's discharge examination from active duty service in November 1972 did not identify a mental health disorder, and the Veteran indicated that he was "in good health." See November 1972 Report of Medical Examination. Therefore, the Board finds that the second Shedden element has not been met.

Post service records were submitted, of which the December 2010 Psych Recovery, Inc. correspondence is the first documented diagnosis of an acquired psychiatric disorder. This is approximately thirty-eight years after discharge from service.

The Veteran was afforded a VA examination in February 2013. The Veteran's in-service injury was noted. Id. The VA examiner reviewed the claims file and noted the absence of mental health symptoms, diagnoses, and treatments in the Veteran's service records. May 2013 VA Examination. The VA examiner opined that there was "no clear link" between the Veteran's active duty service and his current diagnosis as the first documentation of depression was in 2010. Id.  
	
In light of the above, the VA examiner concluded that it was less likely as not that the Veteran's current depression diagnosis was related to his in-service injury.
 
The Board considers the opinion of the May 2013 examiner to be highly probative as to the issue of etiology/nexus as it was rendered after a thorough review of the Veteran's claims file and his medical history, and is consistent with other evidence of record, including STRs and post-service treatment records. It also contains a well-supported rationale. See, e.g., Prejean v. West, 13 Vet. App. 444 (2000). There are no probative medical opinions of record to the contrary. As such, the Board finds that the third element of Shedden, a causal nexus, has not been met.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for depression disorder, on a direct basis.                                                                                                                                                                                                      

With regard to secondary service-connection, the Board finds that the competent medical evidence of record weighs against the finding of a link between the Veteran's currently diagnosed depression disorder and his service-connected seizure disability. The May 2013 VA examiner diagnosed the Veteran with depression and opined that the seizure disorder was less likely than not related to his current diagnosis because his "headaches are the most contributing factor." Id. The VA examiner reached this conclusion based upon the Veteran's testimony that the headaches "interfere with his sleep and make him feel irritable." Id. These VA medical opinions include well-reasoned rationale supporting the conclusions; thus, they are afforded significant probative value. See Nieves-Rodriguez, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the Veteran's belief that his depression is related to his service-connected seizure disability. However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the etiology of his headaches. See Kahana, 24 Vet. App. at 435. 

The Veteran also cites to the April 2013 VA examination for the proposition that his depressive disorder was as least as likely than not related to his seizure condition. See September 2013 VA Form 9. However, the opinion appears to be based on an incomplete and inaccurate history reported by the Veteran. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value). The April 2013 VA examiner reached this conclusion based upon "the onset of the seizure disorder during military service, and the Veteran's endorsement of depression during military service." As the Veteran's onset of the seizure disorder was after his military service, this opinion is found to be without merit.

In sum, the Veteran's service treatment records do not reflect any complaints, treatment or diagnosis of depression, the Veteran was not diagnosed with depression until approximately thirty years after his separation from active duty service, and the May 2013 VA examiner opined that the Veteran's headaches are the most significant contributing factor to his depression not his service-connected seizure disorder, thus there is no basis for finding his headaches were caused or aggravated by his service-connected seizure disability. 

Therefore, based on the lack of probative evidence of an association between the Veteran's depression disorder and his military service, including his service-connected seizure disability, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection depression. See 38 C.F.R. § 3.310. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the benefit sought on appeal is accordingly denied. 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Entitlement to service connection for headaches, to include as secondary to service-connected seizure disorder, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, as secondary to service-connected seizure disorder, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


